Citation Nr: 1327379	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  09-36 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, to include as secondary to a nonservice-connected refractive error.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a depressive disorder, not otherwise specified, to include as secondary to a nonservice-connected disability of lumbar myositis, lumbar herniated disc.  

4.  Entitlement to service connection for lumbar myositis, lumbar herniated disc, as secondary to service-connected peripheral neuropathy of the left lower extremity (claimed as a condition of the legs).

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a respiratory condition.  

7.  Entitlement to service connection for cellulitis of the right foot.  

8.  Entitlement to service connection for obstructive sleep apnea.  

9.  Entitlement to service connection for esophageal reflux and gastritis as secondary to medications used to treat a service-connected disability of the left ankle. 

10.  Entitlement to service connection for a nodular lesion of the duodenal bulb nodular mucosa, reported as gastric hetertopia.  

11.  Entitlement to service connection for a gastric polyp, to include as secondary to medications used to treat a left ankle strain.  

12.  Entitlement to service connection for helicobacter pylori.  

13.  Entitlement to service connection for antral gastritis claimed as esophageal reflux and gastritis, to include as secondary to helicobacter pylori.  

14.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

15.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

16.  Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus, type II.  

17.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  

ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971, September 1990 to May 1991 and from March 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran's electronic paperless claims file (Virtual VA) has also been reviewed in conjunction with this claim, revealing evidence that is duplicative of that already in his physical paper file.  

The issues of entitlement to service connection for obstructive sleep apnea, a lumbar spine disability, esophageal reflux and gastritis, a nodular lesion of the duodenal bulb, a gastric polyp, Helicobacter pylori, and antral gastritis, as well as entitlement to increased disability evaluations for peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, and diabetes mellitus, as well as whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a depressive disorder, and finally, entitlement to TDIU benefits, are addressed in the REMAND portion of the decision below and [is/are] REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The March 2006 rating decision denying service connection for hearing loss was not appealed and is, therefore, final.  

2.  Evidence received since the March 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hearing loss, and as such, the claim remains denied.  

3.  The March 2006 rating decision denying service connection for headaches, to include as secondary to nonservice-connected refractive error, was not appealed and is, therefore, final.  

4.  Evidence received since the March 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for headaches, to include as secondary to refractive error, and as such, the claim remains denied.  

5.  Resolving all reasonable doubt in favor of the Veteran, tinnitus manifested as a result of military service.  

6.  The Veteran has not been diagnosed with a chronic respiratory disorder that manifested during, or as a result of, active military service.  

7.  The Veteran does not suffer from a chronic disability associated with cellulitis that manifested during, or as a result of, active military service.  








CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2012).

2.  New and material evidence has not been received and the Veteran's claim of entitlement to service connection for hearing loss remains denied.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  The March 2006 rating decision denying entitlement to service connection for headaches, to include as secondary to refractive error of the eye, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2012).

4.  New and material evidence has not been received and the Veteran's claim of entitlement to service connection for headaches remains denied.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).  

5.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

6.  The criteria for establishing entitlement to service connection for a chronic respiratory condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

7.  The criteria for establishing entitlement to service connection for cellulitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in September 2006 informed the Veteran on how to reopen a previously denied claim.  It did not, however, inform him of the reason why his claim of entitlement to service connection for hearing loss was previously denied.  Nonetheless, this information was subsequently provided to the Veteran in an August 2008 rating decision and the claim was subsequently readjudicated in April 2012.  As the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record, the Board finds that VA's duty to notify the Veteran regarding this issue has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As to the remaining claims being adjudicated at this time, letters provided to the Veteran in September 2006 and September 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the new and material claims were previously denied.  The letter also notified the Veteran as to how the proper disability rating and effective date is assigned.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  While records from the Veteran's service in Vietnam are not of record, the Veteran has not been prejudiced by this fact.  Service records and post-service records from decades later fail to reflect the chronic disabilities claimed by the Veteran manifested during, or as a result of, any period of active duty, and as such, it is unclear what additional benefit would be served upon the Veteran by further attempts to locate these records.  Also, the Veteran received a number of VA medical examinations in this case, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Private treatment records and Social Security Administration (SSA) records have also been associated with the claims file.  Significantly, the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran was not specifically afforded a VA examination for his claimed respiratory condition and cellulitis.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is no in-service evidence of cellulitis or a chronic respiratory disorder.  As such, a VA examination would serve little purpose.  Furthermore, there is already sufficient evidence of record to decide the claims.  The Veteran has been afforded an examination of the feet, which failed to disclose any evidence of cellulitis.  A 2012 Gulf War examination also found no evidence of current respiratory symptomatology.  As such, the Veteran was not prejudiced by the lack of examination for these conditions.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence for Bilateral Hearing Loss

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  


Hearing Loss

The Veteran was previously denied service connection for hearing loss in a March 2006 rating decision.  The Veteran did not submit a timely notice of disagreement, as his was received in June 2007 - more than 12 months after the issuance of the March 2006 rating decision.  See 38 U.S.C.A. § 7105(b)(1).  While the Veteran did submit a new claim for hearing loss, this did not express disagreement with or mention the previous March 2006 rating decision.  The Veteran also did not submit evidence of treatment for bilateral hearing loss within one year of the date of this rating decision and new relevant service records have not been added to the file.  See 38 C.F.R. §§ 3.156(b), 3.156(c).  As such, the March 2006 rating decision is final.  

Hearing loss was previously denied in March 2006 because there was no evidence of this condition in military service and no evidence linking this condition to a service-connected disability, such as diabetes mellitus.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that evidence that is both new and material to the issue of entitlement to service connection for hearing loss has not been submitted.  A January 2006 VA treatment record already noted a diagnosis of sensorineural hearing loss, so the presence of a current disability was well-established at the time of the previous denial.  The record also contained audiometric findings dated August 2005 revealing puretone thresholds indicative of hearing loss for VA purposes.  A private note from a physician with the initial E.I.Q.R. also reflected a diagnosis of hearing loss.  

VA has not received any additional medical or lay evidence to suggest that the Veteran's current hearing loss manifested during, or as a result of, active military service.  VA did receive a copy of a medical history from a private physician with the initials R.R.C. dated October 2004.  According to this history, the Veteran suffered an episode of otitis media in July 2000.  The Veteran was not serving on active duty at this time, and there is no evidence to suggest that this was later aggravated by military service resulting in hearing loss.  As such, it does not raise a reasonable possibility of substantiating the claim or triggering VA's duty to assist.  

Finally, the Board recognizes that the Veteran has again asserted that his hearing loss manifested due to military service.  This belief on the part of the Veteran was already clear at the time of the March 2006 denial.  As such, new and material evidence has not been received and the claim of entitlement to service connection for hearing loss remains denied.  

Headaches

The Veteran was denied service connection for headaches in a March 2006 rating decision.  The Veteran did not appeal this decision in a timely fashion, as his notice of disagreement was received more than 12 months after the issuance of the rating decision.  38 C.F.R. § 20.200.  Also, there is no evidence of VA treatment or hospitalization for this condition within one year of the date of the rating decision or evidence of relevant service records having been associated with the file.  As such, the March 2006 rating decision is final.  See 38 C.F.R. §§ 3.156(b), 3.156(c).  The Veteran's claim was previously denied because there was no evidence demonstrating that this condition was incurred in or aggravated by military service or secondary to a service-connected disability.  As such, to be material in this case, it should address this unestablished fact.  

Prior to March 2006, the record contained a great deal of evidence establishing the existence of headaches post-service.  According to an August 2004 VA general examination report, the Veteran was complaining of headaches, among other concerns.  A specific diagnosis was not assigned to the Veteran's headaches, although it was noted to be a symptom of his nonservice-connected hypertension. 

The Veteran was also seen in November 2004 for general malaise and a headache.  

According to a July 2005 VA treatment record, the Veteran had what he reported as the "worst headache of his life" that morning.  A Computed Tomography (CT) scan revealed no acute ischemic changes and minimal intracranial atherosclerosis.  

The Veteran underwent a VA examination in October 2005.  The examiner noted that a review of the Veteran's service medical records and his medical encounters with VA revealed no headache during military service.  However, in November 2004, the Veteran was seen with a headache associated with what was diagnosed as the flu or a viral cold.  The Veteran also had a serious headache in July 2005, but the cause of this headache was not determined.  The examiner noted that migraine was suspected, and that the Veteran reported that prior to July he may have had headaches.  However, they were not as severe.  The Veteran reported daily headaches.  The examiner diagnosed the Veteran with chronic daily headaches, transformed migraine by description, not caused by or a result of diabetes mellitus or the medications taken or prescribed.  Magnetic resonance image (MRI) also revealed no structural or vascular complications of diabetes and the vascular non-invasive study showed no extracraneal disease that could explain the headaches.  The examiner further noted that controlled diabetes is not known to be a precipitant factor for migraneous type headaches by consensus and that the medications taken by the Veteran are not related to headaches.  

In November 2005, the Veteran was seen with complaints of headaches.  Another record dated November 2005 reflects complaints of dizziness and headaches.  A head CT performed at this time was deemed to be normal.  The Veteran also reported a history of frequent headaches upon treatment in December 2005.  A March 2006 VA treatment record, however, reflects that headaches were not present.  

Since the March 2006 rating decision, evidence establishing that headaches were caused by or aggravated by military service, or secondary to a service-connected disability, has not been associated with the claims file.  Numerous treatment records previously associated with the claims file, but this evidence is not new.  No competent medical or lay evidence suggesting a linkage between the Veteran's headaches and military service, or a service-connected disability and its associated medications, has been associated with the claims file.  A December 2012 VA Gulf War examination report, however, indicates that the Veteran did not report symptoms of headaches.  As such, evidence that is both new and material has not been associated with the claims file since the March 2006 rating decision and the claim of entitlement to service connection for headaches remains denied.  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  Having reviewed the evidence in a light most favorable to the Veteran, the Board finds it to at least be in equipoise.  As such, service connection for tinnitus is warranted.  

According to a July 2005 VA treatment record, the Veteran endorsed ringing of the ears.  However, a March 2006 VA treatment record reflects that tinnitus was not present.  A March 2007 record also reflects that the Veteran was negative for tinnitus.  

The Veteran was afforded a VA audiology examination in October 2005.  It was noted that the Veteran reported bilateral periodic tinnitus.  The Veteran described years of exposure to heavy equipment noise while in service.  He denied occupational or recreational noise exposure.  No medical opinion was provided.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  His DD-214 reflects that he served in Southwest Asia as a Laundry and Service Textile Specialist.  He separated from active duty in June 2003 and endorsed symptomatology shortly thereafter in July 2005.  The Veteran's DD-214 reflects that he served in the Republic of Vietnam and in Southwest Asia, and the Veteran has alleged that this condition arose during his service.  While there is some contradictory evidence as to whether the Veteran has experienced ringing of the ears, he has confirmed this to be true and it was affirmed upon VA examination.  The Board finds that service connection for tinnitus is warranted.  


Respiratory Condition

The Veteran contends that he is entitled to service connection for a chronic respiratory condition.  However, the evidence of record fails to reflect that the Veteran suffers from a chronic respiratory condition that manifested during, or as a result of, military service.  As such, service connection for a chronic respiratory condition is not warranted.  

Service treatment records fail to reflect any diagnosis of a chronic respiratory disorder or treatment for such symptomatology.  A November 1990 record does reflect that the Veteran was experiencing general cold symptoms; possibly on reaction to the climate and dust.  However, this appears to have been an acute and transitory condition resolving upon treatment.  An examination performed in March 1995 revealed an evaluation of the lungs and chest to be normal, and there was no mention of any chronic symptomatology associated with a respiratory disorder.  

According to the October 2004 medical history provided by Dr. C, the Veteran developed an upper respiratory tract infection in April 1999 and again in December 2003.  There is no indication of a chronic disability associated with these infections.  

A November 2004 record reflects that the Veteran was seen with a productive cough.  However, he was noted to have no shortness of breath and no chronic respiratory condition was assigned at this time.  There was evidence of a viral cold, however.  

A February 2006 VA chest X-ray revealed the lungs to be clear to auscultation and percussion.  The X-ray was interpreted to be normal, aside from a slightly tortuous aortic knob.  Another record from this month notes that the Veteran was treated for bronchitis earlier that month, but that he was now having worsening of pain due to a persistent cough due to a respiratory tract infection.  A March 2006 VA treatment record again notes that the Veteran was experiencing a cough with sputum.  However, examination revealed bilateral breath sounds to be clear to auscultation.  

The Veteran was noted to be negative for respiratory symptoms upon treatment in March 2007.  While a June 2009 problem list submitted by the Veteran reveals diagnoses of "bronchitis" in February 2006 and "upper respiratory infections" in September 2007, a December 2012 VA Gulf War Examination report specifically notes that the Veteran suffered from no respiratory condition other than sleep apnea.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a chronic respiratory disability.  The evidence reflects that the Veteran has experienced intermittent respiratory infections during and since his military service.  However, these appear to have been acute and transitory conditions, resolving upon treatment.  While the Veteran has suffered from intermittent infections, there is no competent evidence of record linking this to military service.  Also, while diagnoses of bronchitis and upper respiratory infection have been made during the pendency of the claim, there is no competent evidence relating these diagnoses to military service or a service-connected disability.  As such, service connection for a chronic respiratory condition is denied.  

The Board recognizes that the Veteran believes he currently suffers from a respiratory condition due to his military service.  As a lay person, he is competent to offer statements regarding his current symptomatology.  However, the record does not reflect that the Veteran has the requisite training or expertise to link his symptoms with any chronic diagnosis or disability.  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  As such, the Veteran's conclusions of a chronic respiratory disability are of little probative value and fail to establish the existence of a chronic condition.  

As a final matter, and since the Veteran has served in Southwest Asia, the Board has considered whether the Veteran may suffer from a respiratory condition due to undiagnosed illness.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the present case, the Veteran was diagnosed with upper respiratory infections and bronchitis in the past.  Since these are diagnosed disabilities, there is no basis for a grant of service connection due to an undiagnosed illness.  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  The previous diagnoses of bronchitis and upper respiratory infections are not medically unexplained chronic multisymptom illnesses.  

Finally, presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The Veteran has not been diagnosed with any of the preceding diseases.  As such, service connection is not warranted under 38 C.F.R. § 3.317.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a respiratory condition must be denied.

Cellulitis of the Right Foot

The Veteran also contends that he is entitled to service connection for cellulitis of the right foot.  The October 2004 medical history report from Dr. C reflects that the Veteran was treated for cellulitis of the right foot in September 1988 and August 1997.  Neither of these conditions was treated during a period of active duty.  There is no evidence of chronic symptomatology associated with these diagnoses and they appear to have resolved upon treatment.  There is also no mention of cellulitis or treatment for its associated symptomatology in the service treatment records.  

The Veteran was afforded a VA examination of the skin in October 2005.  The Veteran reported the occasional appearance of an itchy skin rash on his upper back for the past 15 years.  Examination revealed a slight subungual hyperkeratosis with transverse ridges on both big toenails.  There was also scaling of both soles.  About three percent of total skin was affected and no exposed skin was affected.  The Veteran was diagnosed with tinea unguium of the big toenail, bilaterally, and tinea pedis.  There was no diagnosis of cellulitis at this time.  

According to a December 2005 VA treatment record, the Veteran was complaining of pruritus for the last several weeks.  The Veteran denied a skin eruption, instead referring to persistent pruritus.  Examination however revealed no lesions, rashes or discoloration.  

A March 2006 VA treatment record notes that the Veteran's skin was negative for rashes or discoloration.  He was also noted to have no rashes, lesions or ulcers during a February 2008 evaluation.  A January 2009 record does note a change in color of the feet for the past 2 to 3 months.  However, this was related to peripheral vascular disease and diabetes mellitus.  The record contains no further evidence of a diagnosis of cellulitis since receipt of the Veteran's claim in August 2006, or, evidence reflecting chronic symptomatology related to diagnoses of cellulitis years earlier.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for cellulitis of the right foot.  While there is evidence of treatment for this condition, it was not during a period of active duty and it was years prior to receipt of the Veteran's claim for benefits.  The record does not reflect a diagnosis of cellulitis or treatment for this condition since receipt of the Veteran's claim.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of cellulitis of the right foot, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

While the Veteran has asserted that cellulitis manifested as a result of his military service, the record fails to reflect that he has the requisite expertise to make such a causal connection.  See Kahana, 24 Vet. App. at 428; see also Jandreau, 492 F.3d at 1377.  The Veteran has not submitted medical evidence of a current diagnosis of this condition nor has he asserted that he has received treatment for this condition since the last diagnosis of 1997.  As such, the Veteran's assertions fail to reflect that he suffers from a current disability for which service connection may be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for cellulitis of the right foot must be denied.






ORDER

New and material evidence having not been submitted, the Veteran's claim of entitlement to service connection for bilateral hearing loss remains closed.  

New and material evidence having not been submitted, the claim of entitlement to service connection for headaches remains closed.  

The claim of entitlement to service connection for tinnitus is granted.  

The claim of entitlement to service connection for a respiratory disorder is denied. 

The claim of entitlement to service connection for cellulitis of the right foot is denied.  


REMAND

Service Connection for a Lumbar Disability

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to a March 1991 in-service treatment record, the Veteran was experiencing pain in the low back.  The Veteran was diagnosed with a "BACK SPASM (MUSCLE)."  The Veteran was instructed to not lift anything heavier than 10 pounds for 7 days.  April 2003 and May 2003 in-service treatment notes also reflect that the Veteran was experiencing low back pain.  

The record contains a statement of medical history from a private physician with the initials R.R.C.  According to Dr. C, the Veteran was seen with low back pain and muscle spasm in September 1993.  He was again seen for low back pain in August 2004.  

A December 2004 VA treatment record reflects that the Veteran was in his usual state of health until approximately 4 months earlier when he suddenly began to feel low back pain with irradiation all the way to the left lower extremity.  The Veteran denied any recent traumas or falls.  

A January 2005 MRI of the spine revealed degenerative changes more pronounced at the L4-5 interspace.  A diagnosis of lumbar spondylosis was assigned.  Upon treatment in March 2005, the Veteran reported that his low back pain began approximately 12 years earlier while lifting heavy military equipment.  A February 2006 VA X-ray of the lumbar spine revealed straightening of the normal vertebral curvature.  This was deemed to be suggestive of paravertebral muscle spasm.  Mild anterior spondylosis of the L4 and L5 vertebra was also noted.  

According to a July 2005 VA treatment record, the Veteran was suffering from persistent and chronic back pain.  A September 2005 VA psychiatric note reflects that the Veteran indicated his back problems developed over time and were not due to an apparent precipitator.  The Veteran also described low back pain radiating into the lower extremities for the past year upon further treatment in September 2005.  A private note from a physician with the initial E.I.Q.R. also reflects a diagnosis of chronic back pain.  

The Veteran was provided a VA examination of the spine in October 2005.  The Veteran reported that his back pain began the prior year after a hospitalization due to controlled blood sugar.  The Veteran denied any recent trauma to the low back.  It was noted that the Veteran was treated with light duty for back pain in April 2000 and that an examination of the spine from March 1995 was deemed to be normal.  The Veteran was diagnosed with lumbar myositis and a lumbar herniated disc with no evidence of radiculopathy.  The examiner opined that the lumbar herniated discs were not related to diabetic polyneuropathy.  

The above examination is inadequate for rating purposes.  Initially, the Veteran was not on active duty in April 2000, so this date appears to be in error.  There is evidence of treatment for low back pain in April 2003, however.  Furthermore, the examiner did not offer an opinion as to whether the Veteran's current back disability was at least as likely as not related to military service - instead focusing solely on whether it was related to diabetic polyneuropathy.  

The Veteran underwent an additional VA examination of the spine in November 2006.  The Veteran reported that he was suffering from low back pain ever since its onset in 2003.  The Veteran expressed his belief that his 2003 injury aggravated his injury of 1993 that was incurred in physical training.  The examiner diagnosed the Veteran with a lumbosacral strain - myositis - and lumbosacral spondylosis.  The examiner opined that the Veteran's lumbosacral strain and spondylosis were not related to his left ankle injury of 2003.  The examiner noted that the Veteran was suffering from back pain since 1993, which predated his injury of 2003.  

The above examination is also inadequate for rating purposes.  The examiner offered an opinion as to whether this condition was secondary to the left ankle injury of 2003.  However, no opinion was offered as to whether his current disability is at least as likely as not related to his injury/symptomatology of 2003, or, whether the back pain experienced by the Veteran in 2003 aggravated his preexisting back injury/symptomatology of 1991 or 1993.  

Finally, the Veteran underwent a VA examination of the spine in August 2008.  It was noted that the Veteran was seen for low back pain on a couple of occasions in March 1991, and since that time, he was experiencing chronic back pain.  Private records also reflected that the Veteran was seen in 1993.  The examiner noted that there was a 10 year gap between this record until service records revealed the Veteran to be seen with back pain in 2003.  The examiner opined that it was less likely as not that the Veteran's current lumbar spine condition was related to the in-service injury of 1991.  The examiner explained that service and private records did not establish that a chronic back problem existed or was developing.  There were only a few records from 1991 and 1993 with a gap of 10 years without any treatment.  The examiner noted that with the current evidence, there was no way to support that the current spine condition was related to the spine condition for which the Veteran was treated in 1991.  

The above examination is inadequate as the examiner relied, in part, on the lack of evidence of chronic symptomatology to deny the Veteran's claim.  In doing so, the examiner failed to consider the Veteran's lay assertions of in-service back pain and symptomatology since heavy lifting while in the military.  This is competent evidence that must be considered and discussed when formulating an opinion.  The record also contains a January 2012 statement from a fellow soldier.  According to this individual, the Veteran was sick in quarters for 3 days due to knee and back pain after falling to his knees when getting caught between the wind and tent ropes while in Saudi Arabia.  This evidence should also be considered and discussed.  Finally, the examiner limited the opinion solely to the injury of 1991.  There is evidence of a back injury/pain in 2003 as well that must be fully considered and discussed.  

In summary, the Veteran should be scheduled for a VA examination of the spine.  The examiner is to review and consider all of the medical AND lay evidence of record, and opine as to whether it is at least as likely as not that the Veteran's current lumbar back disability manifested during, or as a result of, active military service.  The examiner should consider whether it was caused by, or a result of, the in-service injury of 1991.  If not, the examiner should opine as to whether it is at least as likely as not that the Veteran's current back disability is related to the 2003 complaints of low back pain.  Finally, the examiner should offer an opinion as to whether it is at least as likely as not that the back pain of 2003 represents an aggravation of his previous injury of 1991 or 1993, and if so, whether it is at least as likely as not that this resulted in the Veteran's present back disability.  

In addition, the most recent evidence of treatment at a VA Medical Center (VAMC) is dated March 2009.  Records prepared since this time should be obtained and incorporated into the Veteran's claims file, either physically or electronically.  



Service Connection for Sleep Apnea

The Veteran is also seeking service connection for sleep apnea.  Specifically, the Veteran has alleged that this condition arose due to environmental hazards while in Southwest Asia.  Regrettably, further development is required on this claim before appellate review may proceed as well.  

A March 2009 VA pulmonary consultation note reflects that the Veteran was suffering from moderate obstructive sleep apnea.  He was provided a CPAP machine at this time.  Therefore, there is a confirmed diagnosis of this disability.  

According to a February 2012 VA examination report, the Veteran had a diagnosis of obstructive sleep apnea.  The Veteran reported that he was told he snored loud during his deployment in Iraq.  The Veteran alleged that this condition arose due to exposure to environmental hazards while in Southwest Asia.  However, the examiner opined that the Veteran's sleep apnea was not caused by any exposure to hazards such as fumes, dust, smoke or other contaminants.  The examiner explained that there is no medical evidence linking obstructive sleep apnea with any exposure to such hazards.  The most contributory factors to developing obstructive sleep apnea were obesity predisposing one to collapse of the pharyngeal airways, elongated uvula and loss of the normal pharyngeal muscle tone.  

Having reviewed the above examination report, the Board finds it insufficient for appellate review.  Specifically, the examiner failed to offer a medical opinion as to whether it was at least as likely as not that the Veteran's sleep apnea otherwise manifested during, or as a result of, active military service.  The mere fact that the Veteran has limited his theory of entitlement to exposure to environmental hazards does not mean that VA can ignore his claim on a more generic basis.  The Veteran has alleged that he was told he snored very loudly during military service, so an opinion should be offered taking this into consideration as to whether it is at least as likely as not that the Veteran's sleep apnea manifested during, or as a result of, military service - not just whether it is a result of environmental toxins such as dust or smoke.  

Gastrointestinal Disorders

The Veteran has also claimed entitlement to service connection for a number of gastrointestinal (GI) disorders.  This includes esophageal reflux, gastritis, a nodular lesion of the duodenal bulb, a gastric polyp, helicobacter pylori, and antral gastritis.  The record also reflects that it has been suggested that these conditions are secondary to medications used to treat service-connected disabilities.  

In-service treatment records do not reflect a diagnosis of a gastrointestinal disorder or treatment for any associated symptomatology.  However, a May 2004 VA medication list reflects that the Veteran was taking medication for gastric symptomatology at this time.  In July 2005, the Veteran endorsed constipation but denied symptoms such as abdominal pain, nausea, vomiting, change in bowel habits or heart burn.  According to a November 2005 VA treatment record, the Veteran was complaining of stomach problems.  

A March 2006 VA treatment record reflects that the Veteran was negative for gastrointestinal symptomatology.  In June 2006, however, the Veteran reported increased gas formation for the past several months.  He denied a history of nausea or vomiting.  The Veteran was diagnosed with possible gastroparesis.  A July 2006 record also reflects problems with gastroesophageal reflux disease (GERD) and an August 2006 record reflects that the Veteran was continuing with persistent gastrointestinal (GI) symptoms.  An upper GI series performed that same month was interpreted to be normal, however.  The Veteran also reported "constant gases" to his VA psychiatrist in December 2006.  

The Veteran was afforded a VA examination in December 2006.  The examiner reviewed an upper GI series from July 2006 and a gastric emptying study from December 2006.  Both were reported as normal.  The examiner concluded that there was no objective evidence of any specific gastric disease on this examination, and as such, an opinion was not provided.  

The Veteran also underwent a VA examination for his claimed gastrointestinal conditions in October 2008.  The Veteran was noted to be suffering from esophageal reflux and gastritis.  The Veteran reported symptoms such as heartburn and acid reflux since around 2004 to 2005.  The Veteran was of the opinion that his symptoms were due to medications he took to treat his service-connected left ankle disability and his nonservice-connected back disability.  A diagnosis was deferred pending an upper endoscopy of the esophagus.  

According to a November 2008 addendum, an endoscopy revealed evidence of esophageal peristalsis with mild dilation, mild striped antral gastritis and multiple erythematous nodules in the duodenal bulb.  The Veteran was diagnosed with mild striped antral gastritis and he was positive for helicobacter pylori.  These conditions were deemed to be associated with esophageal reflux and gastritis.  The examiner opined that the Veteran's duodenal bulb nodular mucosa and gastric polyp was not caused by or a result of medications taken to treat a service-connected left ankle disability.  The examiner explained that gastric heterotopia was regarded as congenital in origin due to abnormal embryological development and it was not secondary to the use of medications.  Furthermore, the Veteran reported that the medication he used was acetaminophen, which was not known to cause gastritis.  The examiner further opined that the Veteran's mild stripped antral gastritis was not caused by or a result of medications taken to treat his left ankle sprain.  The medical literature did not reveal evidence of acetaminophen causing gastritis.  On the other hand, helicobacter pylori was found upon examination, which was most likely as not causing the Veteran's gastrointestinal symptoms.  

An upper endoscopy was performed by a private treatment provider in March 2009.  This was deemed to be normal.  

In light of the above, the Board finds that the Veteran should be scheduled for an additional VA examination before appellate review proceeds.  According to the November 2008 addendum of record, helibacter pylori was the most likely cause of the Veteran's gastrointestinal symptoms.  However, the examiner failed to offer any opinion as to whether it is at least as likely as not that the Veteran acquired this bacteria during his military service, to include his time in the Republic of Vietnam or when in Southwest Asia.  

In addition, the November 2008 VA examiner explained that gastric heterotopia was congenital in nature.  It is noted that VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  Therefore, the examiner should determine whether any diagnosed disability: (i) constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; or (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression.

Increased Ratings for Peripheral Neuropathy of the Right Lower Extremity, Peripheral Neuropathy of the Left Lower Extremity and Diabetes Mellitus

The Veteran also contends that he is entitled to a disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, a disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, and a disability evaluation in excess of 20 percent for diabetes mellitus.  However, further evidentiary development is required on these issues before appellate review may proceed as well.  

The record reflects that the Veteran was last afforded a VA examination for bilateral peripheral neuropathy in May 2010 and diabetes mellitus in August 2007.  The record also contains no evidence of VA treatment since March 2009. 

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, the lack of evidence for such an extensive period of time suggests the possibility of a material change in disability.  In fact, the Veteran asserted as recently as May 2012 that he was entitled to higher disability evaluations.  As such, the Veteran should be afforded the opportunity to appear for more recent examinations.  

New and Material Evidence - Depressive Disorder

This claim was previously denied in a March 2006 rating decision.  The Veteran did not appeal this decision and it is now final.  This claim was previously denied because there was no evidence linking a depressive disorder to service-connected diabetes mellitus or peripheral neuropathy, or, evidence linking this condition to military service.  However, there is evidence of record suggesting that the Veteran's depressive disorder may be secondary to a back disability - a condition for which service connection has yet to be established.  Since the claim of entitlement to service connection for a low back disorder has been remanded, however, there is a chance that service connection may be established.  

As such, the Board finds the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a depressive disorder to be inextricably intertwined with the issue of entitlement to service connection for a low back disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Total Disability Evaluation Based on Individual Unemployability (TDIU)

Finally, the Veteran is seeking TDIU benefits.  According to an April 2004 General VA examination, the Veteran was currently employed at the telephone company.  However, a September 2005 record reflects that the Veteran was currently not working and he was on medical leave due to his back condition.  According to a November 2005 VA treatment record, the Veteran felt that his sciatic pain, poor sleep and daytime dizziness upon awakening were impeding his going back to work.  Records reflect that the Veteran officially retired in October 2006.  

The Board, therefore, finds that the claim of entitlement to TDIU benefits to be inextricably intertwined with the remanded issues, since a grant of the benefits sought could result in a grant of service connection for a low back disability or an increased overall disability evaluation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  VAMC records prepared since March 2009 should be obtained and incorporated into the Veteran's claims file - either physically or electronically.  

2.  The Veteran should be scheduled for another VA examination before an appropriate specialist regarding the etiology of his lumbar spine disability(s).  The Veteran's claims file and a copy of this remand must be provided to the examiner for review and the examination report should reflect review of these items.  All indicated tests and studies should be performed, and the examiner should identify the proper diagnosis(es) associated with the Veteran's lumbar spine.  The examiner should then opine as to the following:

(a) Is it at least as likely as not that the Veteran has a current lumbar spine disability that manifested as a result of his document in-service lumbar injury of 1991?

(b) If not, is it at least as likely as not that the Veteran has a current low back disability that manifested as a result of his in-service 2003 low back injury/pain?

(c) If not, is it at least as likely as not that the Veteran's 2003 low back injury aggravated his 1993 injury (incurred outside of active duty) beyond the natural progression?  If so, and to the extent possible, the examiner should indicate the degree of disability resulting from this aggravation.  It should be noted that aggravation refers to a worsening of a disability beyond its natural progression.  

(d) Finally, is it at least as likely as not that the Veteran has a current back disability that in any other way manifested during, or as a result of, active military service?
		
A complete rationale should be provided for all opinions offered and the examiner should consider and discuss the Veteran's lay statements, including his report of back pain since 1991 during his August 2008 VA examination.  

3.  The Veteran should also be scheduled for a VA examination to determine the etiology of his sleep apnea.  The Veteran's claims file and copy of this remand must be provided to the examining physician for review and the examination report should reflect review of these items.  The diagnosis of sleep apnea is confirmed by the record, so the examiner is asked to opine as to whether it is at least as likely as not that sleep apnea manifested during, or as a result of, active military service.  

The examiner should not limit this opinion solely to whether sleep apnea is at least as likely as not to have arisen from exposure to environmental toxins such as dust and smoke, but must consider all of the evidence of record, including the Veteran's lay assertions of being told he was a loud snorer in service.

A complete rationale must be provided for all opinions offered.  

4.  The Veteran should also be afforded a gastrointestinal examination before an appropriate physician(s) regarding his numerous gastrointestinal claims.  Specifically, the issues on appeal include esophageal reflux and gastritis, a nodular lesion of the duodenal bulb nodular mucosa, a gastric polyp, Helicobacter pylori, and antral gastritis.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review and the examination report should reflect review of these items.  

The examiner is asked to perform any necessary tests and studies and offer opinions as to the following: 

(a) Is it at least as likely as not that the Veteran suffers from any gastrointestinal disability that manifested during, or as a result of, active military service?  

The examiner should also specifically discuss whether it is at least as likely as not that Helicobacter pylori was contracted during, or as a result of, any period of active duty, including the Veteran's service in Vietnam and Southwest Asia.

(b) If any of the Veteran's claimed gastrointestinal disabilities are deemed not to be related to service, the examiner should opine as to whether said condition is either a congenital disease or a congenital defect.

If the Veteran has a congenital defect of the gastrointestinal system, was there additional disability due to disease or injury superimposed upon such defect during service?

If the Veteran has a congenital disease, was it aggravated by military service beyond the natural progression of the disease?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.

A complete rationale must be provided for all opinions offered, and the Veteran's lay assertions must be considered and discussed.  

5.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his peripheral neuropathy of the right and left lower extremities.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review and the examination report should reflect review of these items.  The examiner is asked to perform all indicated tests and studies, and describe in detail all of the symptomatology associated with these disabilities.  The Veteran's lay assertions regarding his symptomatology should also be thoroughly discussed.  

6.  Finally, the Veteran should be scheduled for a VA examiner to determine the current level of severity of his service-connected diabetes mellitus.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review and the examination report should reflect review of these items.  The examiner is asked to perform all indicated tests and studies, and describe the symptomatology associated with this disability.  

Specifically, the examiner should indicate whether the Veteran's diabetes is of such severity as to require insulin, a restricted diet, AND restricted activities; whether there are episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; or require more than one daily injection of insulin, restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength.   

7.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

8.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


